DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 4 February 2022 has been entered and considered. Claims 1-2, 5-6, 8-10, 12, 14-15, 18, and 20 have been amended. Claims 7, 11, and 19 have been canceled. Claims 1-6, 8-10, 12-18, and 20, all the claims pending in the application, are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
In view of the substantive amendments to independent claims 1, 9, and 14, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the sample image”. There is insufficient antecedent basis for this limitation in the claims. 
Claims 12 recites “the plurality of tiles derived from the image”. It is unclear whether the highlighted limitation refers back to the previously recited “first whole slide image (WSI)”, “second WSI”, or neither.
Claim 20 recites “the sample image”. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Auto-Encoder Based Data Clustering” by Song et al. (cited in the IDS filed 21 July 20; hereinafter “Song”) in view of “Ensemble Based System for Whole-Slide Prostate Cancer Probability Mapping Using Color Texture Features” by DiFranco et al. (hereinafter “DiFranco”).
As to independent claim 1, Song discloses a method of training encoder-decoder models to cluster images (Abstract discloses that Song is directed to a clustering method which utilizes an auto-encoder; Section 2.2 discloses the auto-encoder includes an encoder and a decoder), comprising: identifying, by a computing system having one or more processors, from a training dataset, an image; generating, by the computing system, a plurality of tiles (Section 2.2 discloses a training set X comprising N samples, each sample belonging to one of K clusters; the disclosed algorithm requires a computer comprising a processor); applying, by the computing system, an image reconstruction model to the plurality of tiles (Section 2.2 and Fig. 2 discloses that the samples are input to an auto-encoder), the image reconstruction model comprising: an encoder block having a first set of weights to generate a plurality of embedding representations corresponding to the plurality of tiles (Section 2.1-2.2 and Fig. 2 discloses that the auto-encoder includes an encoder having a first set of weights W1, the encoder mapping each input sample xi to its hidden representation hi); and a decoder block having a second set of weights to generate a plurality of reconstructed tiles corresponding to the plurality of embedding representations (Section 2.1-2.2 and Fig. 2 discloses that the auto-encoder includes a decoder having a second set of weights W2, the decoder seeking to generated a reconstructed version x’i of each input sample xi based on its hidden representation hi); applying, by the computing system, a clustering model comprising a feature space to the plurality of embedding representations to determine a classification for each of the corresponding plurality of tiles to a respective one of the plurality of labels (Section 2.2 and Fig. 2 discloses a clustering model comprising a feature space into which the hidden representations hi are initialized and iteratively clustered in order to thereby assign the corresponding input samples xi a cluster label); modifying, by the computing system, the feature space of the clustering model based on the classification determined for each of the plurality of tiles to the respective one of the plurality of labels (Section 2.2 and Fig. 2 discloses that the initialized feature space is modified at each iteration to move the hidden representation of each input sample closer to its corresponding cluster center which corresponds to the cluster label; Algorithm 1 shows that the cluster centers are also updated at each iteration); determining, by the computing system, a first error metric between the plurality of tiles and the corresponding plurality of reconstructed tiles (Equation 4 discloses a first error metric xi - x’i between the input sample xi and its corresponding reconstruction x’i); determining, by the computing system, a second error metric based on the classification for each of the plurality of tiles to the respective one of the plurality of labels (Equation 4 discloses a second error metric ft(xi ) – c*i between the mapping function of the hidden representation and the closest cluster center c*i); and updating, by the computing system, at least one weight of (i) the first set of weights of the encoder block or (ii) the second set of weights of the decoder block in accordance with the first error metric and the second error metric (Sections 2.1-2.2 discloses minimizing the objection function in equation 4 which updates parameters including W1 and W2; see equations 1 and 2). 
Song does not expressly disclose that the image identified from the training dataset includes a whole slide image (WSI) and an annotation, the WSI derived from a tissue section, the annotation identifying a region of interest in the WSI corresponding to a plurality of subtypes of cancer in the tissue section, that the plurality of tiles are generated from the region of interest of the WSI as identified in the annotation, or that the classification of the tiles are to a respective one of the plurality of subtypes.
DiFranco, like Song, is directed to the classification of image patches/tiles (Abstract). In particular, DiFranco discloses a prostate cancer classification system in which regions of interest of patient tissue within whole slide training images including various subtypes of cancer (e.g., various Gleason scores) are annotated by experts, and training tiles are extracted from the regions of interest (Sections 3.1-3.2, 3.4 and Fig. 1). The training tiles are used to train a classifier to predict a classification for each image tile of a newly input whole slide image (Sections 3.5-3.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s auto-encoder based clustering model to operate on tiles extracted from an annotated region of interest in a WSI, as taught by DiFranco, such that the clusters (classification results) generated by the model correspond to various subtypes of cancer included in the region of interest, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to detect prostatic carcinoma in whole slide images (Abstract of DiFranco). 

As to claim 2, the proposed combination of Song and DiFranco further teaches identifying, by the computing system, a plurality of centroids defined by the feature space of the clustering model prior to applying of the clustering model to the plurality of embedding representations, the plurality of centroids corresponding to the plurality of subtypes (Section 2.2 and 3.1 of Song discloses that the feature space includes a plurality of cluster centers associated with cluster center labels; Sections 3.1-3.2, 3.4 and Fig. 1 of DiFranco disclose that the training tiles include various subtypes of cancer (e.g., various Gleason scores); the reasons for combining the references are analogous to those discussed above in conjunction with claim 1); and identifying, by the computing system, a plurality of points defined within the feature space of the clustering model for the corresponding plurality of embedding representations, and wherein determining the second error metric further comprises determining the second error metric between the plurality of centroids and the plurality of points (Section 2.2 and Equation 4 of Song discloses a second error metric ft(xi ) – c*i between the function mapping the hidden representation to points in the feature space and the closest cluster center c*i; see Fig. 2). 

As to claim 3, the proposed combination of Song and DiFranco further teaches determining, by the computing system, a combined error metric in accordance with a weighted summation of the first error metric and the second error metric; and wherein updating the at least one weight further comprises updating the at least one of (i) the first set of weights of the encoder block or (ii) the second set of weights of the decoder block in accordance to the combined error metric (Equation 4 of Song shows discloses a combined error metric between the first error metric xi - x’i and second error metric ft(xi ) – c*i; Sections 2.1-2.2 discloses minimizing the objection function in equation 4 which updates parameters including W1 and W2; see equations 1 and 2). 

As to claim 4, the proposed combination of Song and DiFranco further teaches determining, by the computing system, that the clustering model is not at a convergence state based on a comparison of a movement metric for a plurality of centroids in the feature space to a threshold value; and reapplying, by the computing system, the image reconstruction model to the plurality of tiles responsive to determining that clustering model is not at the convergence state (Algorithm 1 of Song discloses that the clustering is performed iteratively until t > T, wherein t is related to the movement of cluster centers). 

As to claim 5, the proposed combination of Song and DiFranco further teaches applying, by the computing system, subsequent to updating the at least one weight, the image reconstruction to the plurality of tiles, the encoder block to generate a second plurality of embedding representations corresponding to the plurality of tiles; and applying, by the computing system, the clustering model to the second plurality of embedding representations to classify at least one of the plurality of tiles to a first subtype of the plurality of subtypes different from a second subtype of the plurality of subtypes as classified prior to the modifying of the feature space (Section 2.2 and Fig. 2 of Song discloses that the hidden representations are initialized to cluster labels randomly, and that the mapping network is updated at each iteration by minimizing Equation 4 which adjusts parameters including the weights and hidden representations, and the cluster centers are updated; at the next iteration, the process is repeated which moves the updated hidden representations to a different cluster center; see Fig. 2; Sections 3.1-3.2, 3.4 and Fig. 1 of DiFranco disclose that the training tiles include various subtypes of cancer (e.g., various Gleason scores); the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 

As to claim 6, the proposed combination of Song and DiFranco further teaches initializing, by the computing system, the clustering model comprising the feature space to define a plurality of centroids corresponding to the plurality of subtypes, each of the plurality of centroids at least one of a random point or a predefined point within feature space (Section 2.2 and Fig. 2 of Song discloses that the hidden representations are initialized to cluster labels randomly; Sections 3.1-3.2, 3.4 and Fig. 1 of DiFranco disclose that the training tiles include various subtypes of cancer (e.g., various Gleason scores); the reasons for combining the references are analogous to those discussed above in conjunction with claim 1).

As to claim 8, the proposed combination of Song and DiFranco further teaches that identifying the plurality of tiles further comprises identifying the plurality of tiles derived from the sample image of the training dataset, the sample image derived from the tissue sample via a histopathological image preparer, the sample image including the region of interest corresponding to one of the plurality of subtypes present in the tissue sample (Sections 3.1-3.2, 3.4 and Fig. 1 of DiFranco discloses that the tiles are extracted from regions of interest of patient tissue annotated by experts, the regions of interest being within whole slide images including various subtypes of cancer; Section 1 of DiFranco discloses that the whole slide images are histopathological images captured by a microscope).

As to independent claim 9, Song discloses a method of clustering images using encoder-decoder models (Abstract discloses that Song is directed to clustering images using a auto-encoder network including an encoder and a decoder; see Fig. 2), comprising: generating by the computing system, a plurality of tiles; applying, by the computing system, an image reconstruction model to the plurality of tiles (Section 3.1 discloses that the trained autoencoder-based clustering model is tested on a plurality of sample images xi to determine accuracy with respect to corresponding ground truth labels; see Fig. 4; the disclosed algorithm requires a computer comprising a processor), the image reconstruction model comprising: an encoder block having a first set of weights to generate a plurality of embedding representations corresponding to the plurality of tiles (Section 2.1-2.2 and Fig. 2 discloses that the auto-encoder includes an encoder having a first set of weights W1, the encoder mapping each input sample xi to its hidden representation hi); and a decoder block having a second set of weights to generate a plurality of reconstructed tiles corresponding to the plurality of embedding representations (Section 2.1-2.2 and Fig. 2 discloses that the auto-encoder includes a decoder having a second set of weights W2, the decoder seeking to generated a reconstructed version x’i of each input sample xi based on its hidden representation hi); the first set of weights of the encoder block and the second set of weights of the decoder block trained using a second image from a training dataset (Sections 2.1-2.2 disclose a training set X comprising N samples, each sample belonging to one of K clusters, and that the model is trained by minimizing the objection function in equation 4 which updates parameters including W1 and W2; see equations 1 and 2); and applying, by the computing system, a clustering model comprising a feature space to the plurality of embedding representations to determine a classification for each of the corresponding plurality of tiles to a respective one of plurality of labels (Section 2.2 and Fig. 2 discloses a clustering model comprising a feature space into which the hidden representations hi are initialized and iteratively clustered in order to thereby assign the corresponding input samples xi a cluster label); and providing, by the computing system, an output identifying the classification for each of the plurality of tiles to the respective one of the plurality of labels (Section 3 and Fig. 4 disclose outputting the resulting labels of the test images xi for comparison with their ground truth labels in order to determine the accuracy of the trained model). 
Song does not expressly disclose identifying, by a computing system having one or more processors, a first whole slide image (WSI) acquired via an image acquisition device, the first WSI derived from a first tissue section or that the plurality of tiles are generated from a portion of the first WSI corresponding to the first tissue section. Song also does not expressly disclose that the second image used for training the model includes a second WSI and an annotation, the second WSI derived from a second tissue section, the annotation identifying a region of interest in the WSI corresponding to a respective one of a plurality of subtypes of cancer in the second tissue section or that the classification of the tiles are to one of a plurality of subtypes in the first tissue section. 
DiFranco, like Song, is directed to the classification of image patches/tiles (Abstract). In particular, DiFranco discloses a prostate cancer classification system in which regions of interest of patient tissue within whole slide training images including various subtypes of cancer (e.g., various Gleason scores) are annotated by experts, and training tiles are extracted from the regions of interest (Sections 3.1-3.2, 3.4 and Fig. 1). The training tiles are used to train a classifier to predict a classification for each image tile of a newly input whole slide image (Sections 3.5-3.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s auto-encoder based clustering model to be trained using training tiles extracted from an annotated region of interest in a WSI and to be tested using tiles extracted from a newly input WSI, as taught by DiFranco, such that the clusters (classification results) generated by the model correspond to various subtypes of cancer included in the region of interest, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to detect prostatic carcinoma in whole slide images (Abstract of DiFranco).

As to claim 10, the proposed combination of Song and DiFranco further teaches that applying the clustering model further comprises the applying clustering model comprising the feature space, the feature space defining a plurality of centroids corresponding to the plurality of subtypes to classify each of the corresponding plurality of tiles to one of the plurality of subtypes (Section 2.2 and Fig. 2 of Song discloses that the clustering model includes a feature space which defines a plurality of cluster centers corresponding to cluster center labels to which each of the input samples are classified; Sections 3.1-3.2, 3.4 and Fig. 1 of DiFranco disclose that the training tiles include various subtypes of cancer (e.g., various Gleason scores); the reasons for combining the references are analogous to those discussed above in conjunction with claim 9).

As to claim 12, the proposed combination of Song and DiFranco further teaches that identifying the plurality of tiles further comprises identifying the plurality of tiles derived from the image, the image derived from a 5 4874-5321-2166.1App. Serial No. 16/810,513Atty. Dkt. No. 115872-9031 tissue sample via a histopathological image preparer, the image including a region of interest corresponding to one of the plurality of subtypes present in the tissue sample (Sections 3.1-3.2, 3.4 and Fig. 1 of DiFranco discloses that the tiles are extracted from regions of interest of patient tissue annotated by experts, the regions of interest being within whole slide images including various subtypes of cancer; Section 1 of DiFranco discloses that the whole slide images are histopathological images captured by a microscope).

As to claim 13, the proposed combination of Song and DiFranco further teaches training, by the computing system, the image reconstruction model to modify at least one weight of (i) the first set of weights of the encoder block or (ii) the second set of weights of the decoder block in accordance with an error metric determined using the clustering algorithm (Sections 2.1-2.2 of Song discloses training the model by minimizing the objection function in equation 4 which includes two error metrics, the minimizing resulting in updated parameters including W1 and W2; see equations 1 and 2).

Independent claim 14 recites a system for training encoder-decoder models to cluster images, comprising: a computing system having one or more processors coupled with memory (Section 2.2 of Song discloses pseudo-code for the program that performs the algorithm disclosed by Song, the program necessarily being stored in memory and executed by a computer having a processor), configured to perform the steps recited in the method of independent claim 1. Accordingly, claim 14 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 
Claims 15-18 and 20 recite features nearly identical to those recited in claims 2-5 and 8, respectively. Accordingly, claims 15-18 and 20 are rejected for reasons analogous to those discussed above in conjunction with claims 2-5 and 8, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663